internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-120241-02 date october re legend year date date grantor spouse lawyer law firm accounting firm trust charitable_trust child child child dollar_figurex dollar_figurev dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to allocate grantor’s and spouse’s taxpayers’ available gst_exemption to a transfer to a_trust this letter responds to your request the facts and representations submitted are summarized as follows on date grantor established an irrevocable_trust trust for the benefit of child child child and their descendants grantor transferred dollar_figurev to trust plr-120241-02 article paragraph of trust provides generally that until the trust is divided into shares under paragraph the trustees may in their discretion pay all or any part of the income and principal to child and and their issue any income not distributed is to be accumulated and added to principal article paragraph provides generally that upon the first to occur of i the death of the survivor of spouse and grantor or ii such time as the trustees decide to divide the trust property into shares under paragraph the trustees shall divide the trust property into as many equal shares as are necessary to allocate one share to each of grantor’s children then living and one share to each of grantor’s children not then living who leaves issue then living article paragraph provides that with respect to each share allocated to a child a the trustees may pay all or part of the income and principal of the share to the child and child’s issue and any income not paid may be accumulated or added to principal and b the child’s share shall terminate if not sooner terminated upon the earlier to occur of i such time as none of the child and his or her issue is living and ii twenty-one years after the death of the last survivor of grantor spouse and grantor’s children living on the date of the execution of this agreement upon termination the trustees shall pay the property of the child’s share to the child’s issue then living per stirpes or if none is then living in equal shares one share to each of grantor’s children who is not then living but any distribution to a person who is then a beneficiary of a share of this trust shall be added to and dealt with as part of that share article paragraph provides generally that if no beneficiary is living the trustee shall deal with the remaining property as the charitable_trust grantor established the trust on the advice of his personal lawyer lawyer and a partner in law firm which specializes in estate_planning both lawyer and the partner in law firm advised grantor as to the tax advantages of a generation-skipping_trust that would primarily benefit his future grandchildren taxpayers retained accounting firm to prepare their year gift_tax returns form_709 united_states gift and generation-skipping_transfer_tax return grantor told the accountant preparing the returns that the trust was intended to be a generation- skipping trust grantor provided the accountant a copy of the trust however the accountant inadvertently did not allocate taxpayers’ gst_exemption to the year transfer to trust on the returns taxpayers consented to split the year gift to trust and signified so on their respective year returns on date the partner in law firm reviewed the returns for the first time and noticed that taxpayers’ gst_exemption had not been allocated to the transfer to trust on the returns he consulted with lawyer who brought it to the attention of the accountant in accounting firm plr-120241-02 taxpayers have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 and sec_2642 of the internal_revenue_code to allocate dollar_figurex of their respective gst_exemption to the year transfer to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally the excess of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for such skip the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states plr-120241-02 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by the individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-120241-02 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the taxpayers are granted an extension of time of days from the date of this letter to allocate their available gst_exemption to the year transfer to trust with respect to the portion of the transfer each taxpayer is the transferor the allocations will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-120241-02 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
